[Cite as State v. Redic, 2022-Ohio-1694.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       GREENE COUNTY

 STATE OF OHIO                                    :
                                                  :
          Plaintiff-Appellee                      :   Appellate Case No. 2021-CA-38
                                                  :
 v.                                               :   Trial Court Case No. 2018-CR-320
                                                  :
 JERAD REDIC                                      :   (Criminal Appeal from
                                                  :   Common Pleas Court)
          Defendant-Appellant                     :
                                                  :

                                             ...........

                                            OPINION

                              Rendered on the 20th day of May, 2022.

                                             ...........

MEGAN A. HAMMOND, Atty. Reg. No. 0097714, Assistant Prosecuting Attorney, Greene
County Prosecutor’s Office, Appellate Division, 61 Greene Street, Suite 200, Xenia, Ohio
45385
      Attorney for Plaintiff-Appellee

JERAD REDIC, #A749-954, London Correctional Institution, P.O. Box 69, London, Ohio
43140
      Defendant-Appellant, Pro Se

                                            .............

EPLEY, J.
                                                                                        -2-




        {¶ 1} Defendant-Appellant Jerad Redic appeals pro se from a judgment of the

Greene County Court of Common Pleas, which denied his “Post-Conviction Petition to

Vacate or Set Aside Judgment of Conviction and Sentence.” For the following reasons,

the trial court’s judgment will be affirmed.

                                 I. Facts and Procedural History

        {¶ 2} We set forth the history of the case in State v. Redic, 2d Dist. Greene No.

2019-CA-1, 2019-Ohio-3395 (“Redic I”) and repeat the pertinent parts here.

        {¶ 3} Redic and the victim, Y.M., began dating in October 2017. In May 2018,

Redic was living with Y.M. at her residence in Fairborn, Ohio. Y.M. testified that on the

night of May 3-4, 2018, she and Redic had been arguing intermittently throughout that

day and into the evening. At some point, Y.M. began driving Redic in her vehicle to a

musical performance in Cincinnati, Ohio. After Y.M. and Redic continued to argue, she

eventually turned her vehicle around and drove back to her residence.

        {¶ 4} Upon arriving back in Fairborn sometime after 10:00 p.m., Redic exited the

vehicle and entered the residence. Y.M. testified that she remained outside seated in

the vehicle for approximately ten to fifteen minutes. While she sat in her vehicle, she

observed Redic walking back and forth through the house. Eventually, Y.M. exited her

vehicle and entered her residence. As soon as she entered the house, Redic locked the

door.

        {¶ 5} At this point, according to Y.M., Redic began throwing things and kicking her

belongings around the inside of the residence. Y.M. testified that Redic then grabbed
                                                                                        -3-


her by her hair and neck, slammed her down on the floor, and dragged her to a nearby

couch, where he choked her until she briefly lost consciousness. While he was choking

her, Redic stated that she “had killed his baby” and that she had a “smart mouth” that was

“going to get her killed.”

       {¶ 6} Redic then stood up and ordered Y.M. to remain on the couch.             Y.M.

remained lying on the couch for approximately 15 minutes because she was scared to

move. Eventually, Redic came and sat down beside Y.M. on the couch and told her that

she had to do what he told her to do. Y.M. testified that Redic told her that she was his

“hostage.” Redic also said that he would steal Y.M.'s Social Security money, that he

wanted to kill himself, and that he wanted to kill her.

       {¶ 7} At this point, Redic removed his clothes, pulled Y.M. off of the couch, and

pulled down her pants. He first inserted his fingers into her vagina, but stopped after she

informed him that she was menstruating and was using a tampon. Thereafter, Redic

turned Y.M. around, forced her onto the sofa, spit between her buttocks, and “very, very

forcefully” inserted his penis into her anus. Y.M. testified that although the two had

engaged in consensual sex in the past, the sexual acts which occurred between her and

Redic on May 3 and 4, 2018, were not consensual.

       {¶ 8} Y.M. later asked Redic if she could go outside and roll up her vehicle's

windows in case it started raining. Redic kept her car keys but allowed Y.M. to go outside

under the pretense of rolling up her windows. Once outside, Y.M. called 911 and spoke

to a dispatcher, explaining that she had been strangled, assaulted, and held hostage in

her own residence. Y.M. testified that the police officers arrived before she had an
                                                                                        -4-


opportunity to inform the dispatcher that she had been raped.

      {¶ 9} Fairborn Police Officer Joshua Lightner and Officer Sopher responded to

Y.M.'s residence. When they arrived, Y.M. was standing in front of her residence waving

them down. Officer Lightner testified that Y.M. had visible injuries to her neck and was

crying. He left Y.M. with Officer Sopher, while he (Lightner) went inside the residence to

locate Redic.

      {¶ 10} Officer Lightner testified that, after entering the residence, he found Redic

sleeping on the couch. Redic told the officer that he and Y.M. had argued that night, but

he denied that any type of physical altercation had occurred. When Officer Lightner

asked him how the argument ended, Redic stated that he “just stopped talking to her and

went to bed.” Redic claimed to know nothing about the injuries to Y.M.'s neck. After

further questioning from Officer Lightner, Redic admitted that after they argued, he and

Y.M. had “wrestled around.” Redic also informed Officer Lightner that he and Y.M. had

had sex, and then he went to bed. At this point, Officer Sopher called Officer Lightner

back outside after Y.M. disclosed that she had been raped. Officer Lightner saw that

Redic's hands were bleeding and he had blood on his shirt. Redic was then arrested

and taken into custody while Y.M. was taken to the hospital where a rape kit was

performed and she was treated for her injuries.

      {¶ 11} On May 11, 2018, Redic was indicted on two counts of rape, in violation of

R.C. 2907.02(A)(2), both felonies of the first degree (Counts I and II); one count of

attempted felonious assault, in violation of R.C. 2923.02(A) and 2903.11(A)(1), a felony

of the third degree (Count III); and one count of abduction, in violation of R.C.
                                                                                       -5-


2905.02(A)(2), a felony of the third degree (Count IV).

        {¶ 12} The case proceeded to jury trial on November 5, 2018, after which Redic

was found guilty of Count II.      Redic was acquitted on the remaining counts.        At

disposition on December 14, 2018, the trial court sentenced Redic to a mandatory prison

term of seven years for Count II. Redic was also designated a Tier III sex offender.

        {¶ 13} Redic appealed, arguing that his conviction was against the manifest weight

of the evidence. We affirmed his conviction in Redic I, 2d Dist. Greene No. 2019-CA-1,

2019-Ohio-3395, issued on August 23, 2019. On November 20, 2019, Redic filed an

application to reopen his appeal, arguing that he had received ineffective assistance of

counsel. We issued a decision denying his application for reopening on December 26,

2019.

        {¶ 14} On January 28, 2020, Redic filed a “Post-Conviction Petition to Vacate or

Set Aside Judgment of Conviction and Sentence.”           He requested the assistance of

counsel and a hearing. In response, the State filed a motion to dismiss and a motion for

summary judgment. On June 12, 2020, the trial court denied Redic’s post-conviction

petition, as well as his request for counsel and a hearing on his petition.

        {¶ 15} On October 18, 2021, Redic filed a notice of appeal, a motion for leave to

file a delayed appeal and a motion for appointment of counsel with respect to the trial

court’s decision denying his post-conviction petition. In two entries issued on November

10, 2021, we denied Redic’s motions but allowed him to proceed with the instant appeal

because his appeal was timely.

                                   II. Post-Conviction Relief
                                                                                          -6-


       {¶ 16} Redic’s sole assignment of error is as follows:

       THE TRIAL COURT ERRED WHEN IT DENIED THE APPELLANT’S

       POST-CONVICTION PETITION BY MISAPPLYING THE STRICKLAND

       STANDARD TO THE EVIDENCE.

       {¶ 17} Redic contends that the trial court erred when it denied his post-conviction

petition, arguing that it misapplied the standard for ineffective assistance of counsel as

set forth in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674

(1984). Specifically, Redic argues that his trial counsel failed to investigate his case

properly and failed to introduce impeachment evidence against Y.M.

                               Post-Conviction Relief Standard

       {¶ 18} Post-conviction relief is governed by R.C. 2953.21. The statute provides,

in pertinent part, that “[a]ny person who has been convicted of a criminal offense * * * and

who claims that there was such a denial or infringement of the person’s rights as to render

the judgment void or voidable under the Ohio Constitution or the Constitution of the United

States, * * * may file a petition in the court that imposed sentence, stating the grounds for

relief relied upon, and asking the court to vacate or set aside the judgment or sentence

or to grant other appropriate relief. The petitioner may file a supporting affidavit and

other documentary evidence in support of the claim for relief.” R.C. 2953.21(A)(1)(a).

       {¶ 19} “A post-conviction proceeding is not an appeal of a criminal conviction, but,

rather, a collateral civil attack on the judgment.” State v. Stefen, 70 Ohio St.3d 399, 410,

639 N.E.2d 67 (1994); see also State v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-6679,

860 N.E.2d 77, ¶ 48. To prevail on a petition for post-conviction relief, the defendant
                                                                                            -7-


must establish a violation of his constitutional rights which renders the judgment of

conviction void or voidable. R.C. 2953.21.

       {¶ 20} “ ‘In a petition for post-conviction relief, which asserts ineffective assistance

of counsel, the petitioner bears the initial burden to submit evidentiary documents

containing sufficient operative facts to demonstrate the lack of competent counsel and

that the defense was prejudiced by counsel’s ineffectiveness.’ ” State v. Kapper, 5 Ohio

St.3d 36, 38, 448 N.E.2d 823 (1983), quoting State v. Jackson, 64 Ohio St.2d 107, 413

N.E.2d 819 (1980), syllabus.

       {¶ 21} The post-conviction relief statutes do “not expressly mandate a hearing for

every post-conviction relief petition and, therefore, a hearing is not automatically

required.” State v. Jackson, 64 Ohio St.2d 107, 110, 413 N.E.2d 819 (1980). Rather,

in addressing a petition for post-conviction relief, a trial court plays a gatekeeping role as

to whether a defendant will receive a hearing. Gondor at ¶ 51. A trial court may dismiss

a petition for post-conviction relief without a hearing “where the petition, the supporting

affidavits, the documentary evidence, the files, and the records do not demonstrate that

petitioner set forth sufficient operative facts to establish substantive grounds for relief.”

State v. Calhoun, 86 Ohio St.3d 279, 714 N.E.2d 905 (1999), paragraph two of the

syllabus; Gondor at ¶ 51. In the instant appeal, Redic does not challenge the trial court’s

denial of his requests for counsel and for a hearing regarding his post-conviction petition.

       {¶ 22} We review the trial court’s denial of a petition for post-conviction relief for

an abuse of discretion. Gondor at ¶ 52. An abuse of discretion suggests the trial court’s

decision was unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5
                                                                                            -8-


Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983). When applying an abuse of discretion

standard, a reviewing court is precluded from simply substituting its own judgment for that

of the trial court. Pons v. Ohio State Med. Bd., 66 Ohio St.3d 619, 621, 614 N.E.2d 748

(1993).

                                       Strickland Standard

       {¶ 23} “We review the alleged instances of ineffective assistance of trial counsel

under the two prong analysis set forth in Strickland v. Washington, 466 U.S. 668, 104

S.Ct. 2052, 80 L.Ed.2d 674 (1984), and adopted by the Supreme Court of Ohio in State

v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989). Pursuant to those cases, trial

counsel is entitled to a strong presumption that his or her conduct falls within the wide

range of reasonable assistance. Strickland at 688. To reverse a conviction based on

ineffective assistance of counsel, it must be demonstrated that trial counsel’s conduct fell

below an objective standard of reasonableness and that his errors were serious enough

to create a reasonable probability that, but for the errors, the result of the trial would have

been different. Id. Hindsight is not permitted to distort the assessment of what was

reasonable in light of counsel’s perspective at the time, and a debatable decision

concerning trial strategy cannot form the basis of a finding of ineffective assistance of

counsel.” (Citation omitted). State v. Mitchell, 2d Dist. Montgomery No. 21957, 2008-

Ohio-493, ¶ 31.

       {¶ 24} An appellant is not deprived of effective assistance of counsel when counsel

chooses, for strategic reasons, not to pursue every possible tactic. State v. Brown, 38

Ohio St.3d 305, 319, 528 N.E.2d 523 (1988).            The test for a claim of ineffective
                                                                                         -9-


assistance of counsel is not whether counsel pursued every possible defense; the test is

whether the defense chosen was objectively reasonable.             Strickland at 688.     A

reviewing court may not second-guess decisions of counsel which can be considered

matters of strategy. State v. Smith, 17 Ohio St.3d 98, 477 N.E.2d 1128 (1985).

Debatable strategic and tactical decisions may not form the basis of a claim for ineffective

assistance of counsel, even if, in hindsight, it looks as if a better strategy had been

available. State v. Cook, 65 Ohio St.3d 516, 524, 605 N.E.2d 70 (1992).

                   First Claim of Ineffective Assistance of Counsel

       {¶ 25} In his first claim of ineffective assistance of counsel, Redic argues that his

trial counsel failed to impeach Y.M.’s testimony regarding an inconsistency between a

statement made by Officer Lightner that Y.M. had told him that Redic had strangled her,

causing her to lose consciousness for a few minutes, and Y.M.’s denial of a loss of

consciousness when taken to Soin Medical Center for treatment.

       {¶ 26} Initially, we note that there was no testimony at trial from Officer Lightner

that Y.M. told him that she lost consciousness when Redic strangled her. We further

note that during both her direct testimony and her cross-examination, Y.M. affirmatively

testified that she did, in fact, lose consciousness for a brief period when Redic strangled

her on the night the incident occurred. However, Redic argues that a medical record

from Soin Medical Center attached to Redic’s post-conviction petition states that Y.M.

denied losing consciousness when Redic strangled her.

       {¶ 27} However, as found by the trial court in its decision denying Redic’s post-

conviction petition, Y.M.’s trial testimony was consistent with Defendant’s Exhibit D which
                                                                                          -10-


was admitted at trial.         Defendant’s Exhibit D, an “Attempted Strangulation

Documentation Worksheet” completed by medical professional who interviewed Y.M.,

contains the following question, “Did the patient lose consciousness?” The response

ostensibly provided by Y.M. stated, “doesn’t remember how long.”           The information

contained in Defendant’s Exhibit D, admitted at trial, essentially states that she lost

consciousness, but could not recall the length of time that she was unconscious.

Accordingly, we conclude that trial counsel did not act deficiently when he failed to attempt

to impeach Y.M. using the alleged inconsistency between her testimony that she lost

consciousness when she was strangled by Redic and the medical record from Soin.

       {¶ 28} Additionally, we find that even if trial counsel had attempted to impeach Y.M.

by using the medical record from Soin, the outcome of the trial would not have been any

different given the nature of and substantial amount of evidence adduced at trial

supporting Redic’s conviction.      Specifically, the State presented the testimony of

Kathleen Hackett, a sexual assault nurse from SANE (Sexual Assault Nurse Examiners)

of Butler County, Ohio.       Hackett testified that she performed a sexual assault

examination of Y.M. on May 4, 2018. Hackett indicated that Y.M. presented with visible

injuries including swelling to her left cheek, as well as scratches and abrasions on the

right side of her neck. In addition, Y.M. had a hematoma or swelling on her forehead

and bruising on her right wrist. Y.M. also suffered an injury to her anus called an anal

prolapse, which is where “[t]he folds of the anus are prolapsed outside the anus” and

“that's usually seen with forceful penetration.” Tr. 219. Hackett further testified that an

anal prolapse has occurred “when the inner folds are pulled out of the anus * * * the
                                                                                             -11-


sphincter muscle * * * in the case half of it was pulled out. * * * It was just solid and swollen

red. * * * It’s outside – outside the body – or outside where it should be.” Tr. 220.

       {¶ 29} The State also presented the testimony of Hallie Dreyer, a forensic scientist

with the Ohio Bureau of Criminal Investigation. Dreyer conducted a DNA analysis of the

swabs taken by Hackett for Y.M.'s rape kit. Dreyer testified that based upon the DNA

found on the anal swabs and a swab of Y.M.'s right buttock, Redic could not be excluded

as a contributor to the male DNA found on the swabs. Additionally, Dreyer testified that

there was no foreign DNA from any other males on the samples taken by Hackett. In

light of the foregoing, we find that trial counsel was not ineffective for failing to impeach

Y.M.’s testimony using the medical record from the Soin Medical Center.

                      Second Claim of Ineffective Assistance of Counsel

       {¶ 30} In his second claim of ineffective assistance of counsel, Redic argues that

his trial counsel was deficient for failing to call Detective Alan Kraker as a defense witness

at trial or to object to the State’s failure to call Detective Kraker at trial. Redic contends

that had Detective Kraker been called to testify at trial, his testimony “would have clearly

demonstrated the victim’s perjury, or falsification and prior inconsistent statements.” Post-

Conviction Petition p. 5; Appellant’s Brief p. 7-8.

       {¶ 31} Redic, however, fails to articulate what, if any, relevant testimony Detective

Kraker could have provided. Simply put, Redic’s argument that Detective Kraker should

have been called to testify rests upon “mere speculation.” State v. Short, 129 Ohio St.3d

360, 2011-Ohio-3641, 952 N.E.2d 1121, ¶ 119.             “Such speculation is insufficient to

establish ineffective assistance.” Id., citing State v. Perez, 124 Ohio St.3d 122, 2009-
                                                                                          -12-


Ohio-6179, 920 N.E.2d 104, ¶ 217.

       {¶ 32} Furthermore, the Fairborn Police Department Narrative Supplement

authored by Detective Kraker establishes that Y.M. told him that Redic grabbed her hair

and neck, slammed her to the floor, strangled her, slapped her, forced her to undress,

shoved his fingers into her vagina, and raped her anally. State’s Trial Exhibit G. Redic

fails to identify any inconsistencies between Y.M.’s testimony at trial and her statements

to Detective Kraker that he put in the Narrative Supplement. Additionally, had Detective

Kraker been called to testify at trial, his testimony would more than likely have been

consistent with his report. Therefore, it would have been extremely harmful to Redic’s

defense, as Detective Redic’s testimony would have bolstered the testimony provided by

Y.M.

       {¶ 33} Finally, trial counsel was not ineffective for failing to object to the State’s

decision not to call Detective Kraker to testify at trial. The State had no duty to call

Detective Kraker or any other witness to testify on its behalf. Therefore, any objection

from the defense regarding the State’s decision not to call Detective Kraker to testify

would have been fruitless. Significantly, Redic has failed to provide us with any authority

in support of his argument in this regard. Accordingly, trial counsel’s decision not to call

Detective Kraker as a witness at trial did not amount to ineffective of counsel.

                      Third Claim of Ineffective Assistance of Counsel

       {¶ 34} Next, Redic argues that his trial counsel was ineffective for failing to

introduce records at trial from Eastway Medical Center and from the Dayton Police

Department (DPD) concerning Y.M.’s mental health, as well as failing to call Eastway
                                                                                           -13-


employee Dr. Jason Wiseman with respect to Y.M.’s mental health. Redic argues that

trial counsel could have used Dr. Wiseman’s testimony and the medical records to

impeach Y.M.’s testimony that she did not did not suffer from any mental health disorders

other than anxiety at the time of the incident.

       {¶ 35} During trial, Y.M. testified to past instances of drinking alcohol and smoking

marijuana, but she testified consistently throughout the trial that she was sober on the

night of the incident. Y.M. also testified that she did not have any concerns regarding

her mental health, though she admitted to being diagnosed as a child with bipolar

disorder, post-traumatic stress disorder (PTSD), and anxiety. Although the records were

never admitted into evidence, defense counsel was permitted to question Y.M. regarding

old medical records from Eastway Behavioral Health which indicated that Y.M. had in fact

been diagnosed with bipolar disorder, schizophrenia, and PTSD. Redic also presented

medical records from a visit to Kettering Hospital in August 2018, which indicated that

Y.M. had been diagnosed with schizoaffective disorder. While trial counsel did not call

Dr. Wiseman to testify at trial, Redic has only provided us with speculation regarding the

contents of his potential testimony.

       {¶ 36} Additionally, Redic presented the testimony of Dr. Julie Walsh-Messinger,

a clinical psychologist employed by the University of Dayton and an expert on

schizophrenia and related disorders. Messinger had never treated or even met Y.M.

Nevertheless, Messinger testified that schizophrenia is a chronic disorder marked by

symptoms such as hallucinations, lack of affect, social withdrawal, and unclear thought

processes.      Messinger     further   stated    that   schizoaffective   disorder   includes
                                                                                          -14-


schizophrenia coupled with episodes of depression or mania. Messinger indicated that

those individuals suffering from the disorder may exhibit fixed, but false, beliefs. The

disorder can also affect memory and may result in “circumstantial or tangential speech,”

which Messinger described as becoming easily distracted when speaking with others

while constantly shifting the focus of the conversation.

       {¶ 37} In regards to the report from DPD, that document purportedly states that

Y.M. was on Social Security disability for bipolar disorder and schizophrenia. However,

trial counsel was able to get substantial evidence admitted at trial regarding Y.M.’s mental

illnesses without using the report from DPD. Upon review, we conclude that Redic’s

counsel was not ineffective for failing to use the report from DPD or the potential testimony

of Dr. Wiseman to impeach Y.M.’s testimony as it related to her mental health.

       {¶ 38} Redic’s sole assignment of error is overruled.

                                         III. Conclusion

       {¶ 39} The judgment of the trial court will be affirmed.

                                      .............



WELBAUM, J. and LEWIS, J., concur.


Copies sent to:

Megan A. Hammond
Jerad Redic
Hon. Michael A. Buckwalter